DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, Claims 5-7, in the reply filed on February 27, 2022 is acknowledged.
Claims 1-4 and 8-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 27, 2022.
Specification
The abstract of the disclosure is objected to because the word “and” is used (Line 3) where context suggests that “an” should be used.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: Page 2, Line 21 punctuation: Replacing ,,plate” with “plate” is suggested.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding Claim 5, the claim recites the limitations “The binding”, “the heel”, and “the front” in Lines 1, 2, and 3 respectively.  There is insufficient antecedent basis for these limitations in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quellais (FR 2833179 A1). Regarding Claim 5, Quellais teaches the first-fifth elements of the claim, hereinafter (5a), (5b), (5c), (5d), and (5e) respectively. Quellais teaches
(5a), The binding for skis and/or splitboard and/or roller skis and/or snowshoes (Quellais “Description” Paragraph 2: “The invention may be applied in particular to devices for attaching a boot to a ski. It may in particular be used for the design of cross-country ski, alpine ski touring, Nordic touring ski or Telemark ski bindings.”). See also “Claim Rejections - 35 USC § 112”, above.
(5b), permitting free lifting of the heel (Quellais Figs. 4 and 5, below; Quellais “Description” Paragraph 4: “The principle of such a binding is to allow a binding of the boot on the ski which… allows free lifting of the heel of the boot.”).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Quellais

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Quellais
	(5c), it permits to lift the front part of the foot (Quellais Figs. 4 and 5, above).
	(5d), a stiff plate fixed to a ski/board/roller ski/snowshoe (Quellais Fig. 4, above).
	(5e), in its front part, to the said stiff plate an upper elastic plate is fixed in a way permitting to lift the front part of the elastic plate (Quellais Fig. 4, above; Quellais “Description” Paragraph 19: “The fastening device also comprises means for elastic return of the connecting member to its low position.”).
	Regarding Claim 6, Quellais teaches that the stiff plate is mounted on a hinge (Quellais Fig. 4, above).
	Regarding Claim 7, Quellais teaches that the elastic plate and the stiff plate are connected by a frame by hinge bonding (Quellais Fig. 4, above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303) 297-4351. The examiner can normally be reached Monday-Friday 7:30-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached at (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-0695.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T. WALSH/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618